Citation Nr: 1619466	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-23 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date prior to September 3, 2004, for service connection for coronary artery disease.

2.  Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1966 to October 1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction was subsequently transferred to the RO in Chicago, Illinois.

The issue of entitlement to an initial rating in excess of 10 percent for coronary artery disease is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The first communication from the Veteran to VA that could be construed as expressing an intent to file a claim for service connection for coronary artery disease was received September 3, 2004.
 
2.  An effective date of September 3, 2004 has been assigned for service connection for coronary artery disease.


CONCLUSION OF LAW

An effective date prior to September 3, 2004, is not warranted for service connection for coronary artery disease.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114(a), 3.151, 3.155, 3.400, 3.816 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and additional notice is not required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An August 2013 statement of the case properly provided notice on the downstream issue of entitlement to an earlier effective date for the award and readjudicated the matter.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The Veteran has had ample opportunity to respond or supplement the record, and has not alleged that notice was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

All evidence relevant to the matter at hand of which VA is aware has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  If a claim is received within one year following separation from service the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(b)(2) (2015).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  The term claim or application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2015).

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2015).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1) (2015).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue at that time.  38 C.F.R. § 3.114(a)(3) (2015).

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377 (1999). 

In cases involving presumptive service connection due to herbicide exposure, there is an exception pertaining to effective dates for service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 1158 (9th Cir. 2002).  A class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i) (2015).  The term covered herbicide disease includes ischemic heart disease.  38 C.F.R. § 3.816(b)(2) (2015).  The record shows that the Veteran served in the Republic of Vietnam and has a form of ischemic heart disease, characterized as coronary artery disease (CAD).  Accordingly, he is a class member as defined by regulation.

Certain effective dates apply if a class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816(c)(1)-(3) (2015).  If the class member's claim was received between May 3, 1989, and the effective date of the liberalizing law, the effective date of the award will be the later of the date that claim was received by VA or the date the disability arose, except as provided in 38 C.F.R. § 3.816 (c)(3) of this section.  38 C.F.R. § 3.816(c)(2) (2015).  A claim will be considered a claim for compensation if the claimant's application or other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or VA issued a decision on the claim between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  If the class member's claim was received within one year of separation from service, the effective date of the award shall be the day following the date of separation from active service.  38 C.F.R. § 3.816(c)(3) (2015).

The Veteran's medical records show the first notation of coronary artery disease in June 2004.

Ischemic heart disease was added to the list of disabilities for which service connection may be granted on a presumptive basis for Veterans exposed to herbicides during service effective August 31, 2010.  38 C.F.R. § 3.309(e) (2015).

The Veteran separated from active duty in October 1969.  He did not raise a claim for entitlement to service connection for any cardiac disability within a year from separation from service.  Because the Veteran did not apply for service connection for a cardiac disability within one year of separation from service, an effective date back to the day following separation is not warranted.

A claim of service connection for an ischemic heart disease from the Veteran was received by VA on December 23, 2004.  The rating decision on appeal awarded him service connection for ischemic heart disease effective September 3, 2004, the date VA received a claim for a higher rating for diabetes mellitus, resulting in receipt of medical records showing a diagnosis of coronary artery disease, which is actually earlier than the date of receipt of the earliest claim.

In his March 2016 brief, the Veteran and representative, argued that the Veteran was entitled to an effective date earlier than September 3, 2004, as he had been diagnosed with and receiving treatment for coronary artery disease prior to that date.

However, to reiterate, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400(b)(2), 3.816(c)(2) (2015).

Here, the appropriate effective date is the date of receipt of the claim, since it is later than the date entitlement arose.  The RO already treated the Veteran's claim for a higher rating for diabetes mellitus as an informal claim for coronary artery disease, in order to entitle the Veteran to an earlier effective date.  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, the duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2015).

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an earlier attempt to apply for service connection for a cardiac disorder.  Unfortunately, there is no evidence of record that indicates an attempt to apply for service connection for any cardiac disability prior to September 2004.

While the Board is cognizant and sympathetic to the Veteran's arguments that he has symptomatology related to the disability prior to the current effective date, the effective date of an award of service connection is not based on the earliest medical evidence showing a diagnosis of the disability, but on the date that the application upon which service connection was awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377 (1999).  The Board is bound by governing law and regulations, and has no authority to award benefits not authorized by the governing law.  Because the Veteran is not shown to have filed any formal or informal application for service connection for ischemic heart disease or any cardiac disability prior to September 3, 2004, VA is precluded from granting an earlier effective date.

As the RO has already assigned the earliest possible effective date provided by law and because of the undisputed dispositive facts in this case, the law is dispositive in this matter.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to September 3, 2004 for the award of service connection for coronary artery disease is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issue of entitlement to an initial rating in excess of 10 percent for coronary artery disease.

The Veteran was provided a VA cardiology examination in June 2011.  The Board finds that a new VA examination is needed to determine the current severity of the Veteran's coronary artery disease because almost five years have passed since that examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any records of any VA or private treatment the Veteran has received for coronary artery disease, to specifically include VA treatment records from the VA Medical Center North Chicago from May 2015 to the present.

2.  Then, schedule the Veteran for a VA cardiology examination to ascertain the current severity of coronary artery disease.  All indicated studies should be performed if deemed necessary by the examiner for rating the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairments associated with coronary artery disease, noting their frequency and severity.  The examiner should provide the level of METs which results in dyspnea, fatigue, angina, dizziness, or syncope.  If that number cannot be determined by testing, an estimate, supported by specific examples of activities that cause that result, should be provided.  The examiner should state whether there is left ventricular dysfunction and should provide an ejection fraction.  The examiner should state whether or not there is evidence of cardiac hypertrophy or dilation on echocardiogram, electrocardiogram, or X-ray.  The examiner should state whether there have been any episodes of congestive heart failure, and the frequency.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


